Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Allowable Subject Matter
Claims 28-46 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“a probability simulator to: perform a first set of simulations that includes a first simulation for a first member of a household and a second simulation for a second member of the household, the first simulation to randomly select a first value from a first audience probability distribution, the second simulation to randomly select a second value from a second audience probability distribution; determine a first probability of a first audience combination based on one of the randomly-selected values of the first set of simulations; perform a second set of simulations that includes a third simulation for the first member and a fourth simulation for the second member, the third simulation to randomly select a third value from the first audience probability distribution, the fourth simulation to randomly select a fourth value from the second audience probability distribution of the second set of simulations; and determine a second probability of the first audience combination based on the randomly-selected third value and the randomly-selected fourth value; and a simulation averager to determine an average first audience combination probability based on the first probability and the second 

“perform a first set of simulations that includes a first simulation for a first member of a household and a second simulation for a second member of the household, the first simulation to randomly select a first value from a first audience probability distribution, the second simulation to randomly select a second value from a second audience probability distribution; determine a first probability of a first audience combination based on a randomly-selected first value and a randomly-selected second value of the first set of simulations; perform a second set of simulations that includes a third simulation for the first member and a fourth simulation for the second member, the third simulation to randomly select a third value from the first audience probability distribution, the fourth simulation to randomly select a fourth value from the second audience probability distribution of the second set of simulations; determine a second probability of the first audience combination based on the randomly-selected third value and the randomly-selected fourth value; and determine an average first audience combination probability based on the first probability and the second probability to reduce a quantity of household data stored in a memory” as recited in claim 34.

“means for simulating to: perform a first set of simulations that includes a first simulation for a first member of a household and a second simulation for a second member of the household, the first simulation to randomly select a first value from a first audience probability distribution, the second simulation to randomly select a second value from a second audience probability 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                       Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN D SAINT CYR/
Examiner, Art Unit 2425

/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425